Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 1 of 31




                   Exhibit 2
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 2 of 31




                         In The Matter Of:
             Darcy Corbitt, Destiny Clark, and Jane Doe v.
                        Hal Taylor, etc., et al.




                              Jeannie Eastman
                             November 13, 2018




         Baker Realtime Worldwide Court Reporting & Video
                        250 Commerce Street
                       Third Floor, Suite One
                   Montgomery, Alabama 36104
                      www.BakerRealtime.com




                          Original File 11-13-18 Jeannie Eastman.txt
                        Min-U-Script® with Word Index
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 3 of 31




                                                                       1

  1          IN THE UNITED STATES DISTRICT COURT

  2          FOR THE MIDDLE DISTRICT OF ALABAMA
  3                     NORTHERN DIVISION

  4

  5    CIVIL ACTION NO.: 2:18-CV-00091-MHT-GMB
  6

  7    DARCY CORBITT, DESTINY CLARK, and JANE DOE,

  8         Plaintiffs,
  9    V.
 10    HAL TAYLOR, in his official capacity as

 11    Secretary of the Alabama Law Enforcement
 12    Agency, et al.

 13         Defendants.

 14
 15              DEPOSITION OF JEANNIE EASTMAN

 16                     November 13, 2018

 17

 18              Taken before Elaine Scott, CCR,

 19    Commissioner for the State of Alabama at

 20    Large, in the Law Offices of the Alabama

 21    Attorney General, 501 Washington Avenue,

 22    Montgomery, Alabama, on Thursday, November 13,

 23    2018, commencing at approximately 12:59 p.m.

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 4 of 31




                                                                       2

  1                   A P P E A R A N C E S

  2
  3    FOR THE PLAINTIFFS:

  4    AMERICAN CIVIL LIBERTIES UNION FOUNDATION

  5    Gabriel Arkles
  6    125 Broad Street

  7    18th Floor

  8    New York, New York 10004
  9
 10    ALABAMA CIVIL LIBERTIES UNION FOUNDATION

 11    Brock Boone
 12    Randall C. Marshall

 13    P.O. Box 6179

 14    Montgomery, Alabama 36106
 15

 16    FOR THE DEFENDANTS:

 17    OFFICE OF THE ATTORNEY GENERAL, STATE OF

 18    ALABAMA

 19    Brad A. Chynoweth

 20    501 Washington Avenue

 21    Montgomery, Alabama 36130

 22

 23

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 5 of 31




                                                                       3

  1           A P P E A R A N C E S (continued)

  2
  3    ALSO PRESENT:

  4    Meredith Barnes

  5
  6    COURT REPORTER:

  7    BAKER REALTIME WORLDWIDE REPORTING & VIDEO

  8    Elaine Scott
  9    250 Commerce Street
 10    Third Floor, Suite One

 11    Montgomery, Alabama 36104
 12

 13

 14
 15

 16

 17

 18

 19

 20

 21

 22

 23

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 6 of 31




                                                                   10

  1    preparation for the deposition?

  2              A.   I spoke to the attorneys.
  3              Q.   Did you speak to anyone else who

  4    wasn't an attorney about the deposition?

  5              A.   Well, Chief Pregno was in one of
  6    the meetings.      We had a meeting last week

  7    about some documents.

  8              Q.   And what was -- if something is
  9    privileged, just let me know.          But was
 10    anything said in the meeting?          What was said

 11    in that meeting with Chief Pregno?
 12              A.   It was just how we came about the

 13    documents.

 14              Q.   Like what was -- like what about
 15    the documents?

 16              A.   We -- that she ran a query on

 17    driver's license where the sex had been

 18    changed on them so we could get -- pull the

 19    documents of the ones that had sexual

 20    reassignment surgery.

 21              Q.   What about documents that were

 22    denied?

 23              A.   There's really no way to pull those

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 7 of 31




                                                                   11

  1    without driver's license numbers.

  2             Q.   So we, as in the opposing side, I
  3    guess, aren't able to see who's denied; is

  4    that right?

  5             A.   No.   Like I said, there's no way to
  6    pull those documents without driver's license

  7    numbers.

  8             Q.   Who else was present at the time of
  9    the meeting with Chief Pregno?
 10             A.   Meredith and Jennifer Colquitt.

 11    She's one of the IT people.
 12             Q.   Why was she there, Jennifer

 13    Colquitt?

 14             A.   Because she's the one that ran the
 15    query.

 16             Q.   In your opinion do you think

 17    anything might be missing from the discovery?

 18             A.   No, sir.

 19             Q.   Is there any reason why you

 20    wouldn't be able to answer my questions fully

 21    and accurately today?

 22             A.   No, sir.

 23             Q.   Is it your understanding that

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 8 of 31




                                                                   31

  1    would do?

  2              A.   I would probably comment in the
  3    system.

  4              Q.   Where?

  5              A.   In the DB2.
  6              Q.   Is there a section for comments

  7    under that individual person?

  8              A.   It's under their driver's license.
  9              Q.   What do you do with the doctor's
 10    letter?

 11              A.   We would scan that into our Paper
 12    Vision System.

 13              Q.   Would you write anything on there

 14    like denied or anything like that?
 15              A.   Yes, usually.    And probably just

 16    put -- like if they -- like if it didn't say

 17    that they had the surgery, then I would write

 18    that on there, that that's what we needed, a

 19    doctor's letter stating that they had the

 20    complete surgery.

 21              Q.   Do you ever make any phone calls?

 22              A.   I have called the doctor's office.

 23              Q.   How come?

             Baker Realtime Worldwide Court Reporting & Video
                          www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 9 of 31




                                                                   32

  1              A.   Because the letter did not say that

  2    the surgery was complete.
  3              Q.   Where do you get that guidance

  4    from?

  5              A.   What do you mean?
  6              Q.   Who told you to call the doctors'

  7    offices?

  8              A.   I don't recall anybody telling me
  9    to.
 10              Q.   So you came up with that on your

 11    own?
 12              A.   I mean, we call about other things

 13    in the medical unit, so -- I mean, I don't

 14    know that that's said anywhere, that we call
 15    or not call.

 16              Q.   Does it say in the policy to call

 17    if you don't think the surgery was complete?

 18              A.   No.

 19              Q.   Does it say under number 2 in that

 20    middle section on Plaintiff's Exhibit 7 -- on

 21    page two of Plaintiff's Exhibit 7, what does

 22    it say if a physician -- can you read that

 23    line?

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 10 of 31




                                                                    33

   1            A.   If a physician letter is presented

   2   there is no need to contact the physician
   3   unless there is some doubt as to the

   4   authenticity of the letter unless the

   5   surgeries have been performed in other
   6   countries.

   7            Q.   So it doesn't say anything about

   8   calling if the surgery is complete, right?
   9            A.   No.   It just says if we have a
  10   doubt of the authenticity.

  11            Q.   But you have --
  12            A.   Which that says under the exam

  13   office part.

  14            Q.   So you have no idea where you heard
  15   about calling individuals' doctors' offices?

  16            A.   No.

  17            Q.   Roughly how many applications have

  18   you received from people seeking to change the

  19   sex designation on their driver's license?

  20            A.   I can't really give you a number of

  21   how many we've received, by how many we have

  22   done is like maybe ninety something.

  23            Q.   What do you mean done?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 11 of 31




                                                                    37

   1   had the complete surgery or an amended birth

   2   certificate.
   3             Q.   And you do have the power to

   4   approve or deny an application yourself?

   5             A.   Yes.
   6             Q.   Do you ever have to talk to someone

   7   above you in a supervisory role about the

   8   application if you approve or deny it?
   9             A.   No, I don't have to talk to someone
  10   else.

  11             Q.   Do you ever share those approvals
  12   or denials with anyone else?

  13             A.   No.

  14             Q.   Do you ever share approvals or
  15   denials with the legal department?

  16             A.   No.

  17             Q.   How often do you call the

  18   physician's office when you receive an

  19   application?

  20             A.   I really don't recall but calling

  21   one time.

  22             Q.   What about Jerrolynn Spencer?         Do

  23   you know of instances where she's called the

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 12 of 31




                                                                    38

   1   physician's office?

   2            A.   I'm sure she has.
   3            Q.   For the instance of -- that you

   4   recall about calling the physician's office,

   5   why did you call?
   6            A.   Because the letter did not say they

   7   had had the completed surgery.

   8            Q.   Who did you talk to at that
   9   physician's office?
  10            A.   It would have been the nurse that

  11   answered the phone or a nurse.
  12            Q.   What did you ask the nurse?

  13            A.   If the subject had had the

  14   completed surgery.
  15            Q.   What did the nurse say?

  16            A.   They said no in this case.

  17            Q.   Before you called the physician's

  18   office, did you first contact the applicant

  19   for permission?

  20            A.   No.

  21            Q.   Did you get a warrant?

  22            A.   No.

  23            Q.   What measures do you take to

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 13 of 31




                                                                    39

   1   protect the privacy of applicants that are

   2   trying to change the sex on their driver's
   3   licenses?

   4             A.   I just call the doctor's office and

   5   what that person -- if they had completed the
   6   surgery.       It's, you know, to see if they met

   7   with our policy.

   8             Q.   And the doctor's offices give out
   9   that information?
  10             A.   They just said yes or no, you

  11   know.     They said no on this case.
  12             Q.   Did they have any concerns about

  13   giving out private medical information to you?

  14             A.   No, because it was a letter that
  15   was sent by them.        So I was just asking on the

  16   letter.     Most of the time they'll put on there

  17   if you have any questions call.

  18             Q.   And you know for sure in this

  19   instance that the letter came from the

  20   office?     Did you know in this instance that

  21   the letter came directly from the physician's

  22   office to ALEA?

  23             A.   I'm not sure if it came from the

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 14 of 31




                                                                    40

   1   physician's office or from the applicant.

   2            Q.   So if it came from the applicant,
   3   it didn't come directly from the physician's

   4   office, correct?

   5            A.   I mean, if the applicant sent it
   6   in, no, it didn't come directly from --

   7            Q.   Does that applicant know that you

   8   might call their physician?
   9            A.   No.
  10            Q.   Would you say that your medical

  11   record is private?
  12            A.   The medical record is.

  13            Q.   Does that include surgeries on

  14   someone's body?       Are surgeries on someone's
  15   body a part of the medical record?

  16            A.   Yes.

  17            Q.   And that would be private, right?

  18            A.   Yes.

  19            Q.   Did you ever hesitate about calling

  20   a physician's office?

  21            A.   I mean, I don't like calling the

  22   physician's office, but if there's a question

  23   about the documentation that was sent in to

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 15 of 31




                                                                    41

   1   us, then I would call.

   2            Q.   But no one told you to call the
   3   physician's office about whether or not the

   4   surgery was complete or not, right?

   5            A.   No.
   6            Q.   And you have no idea where that

   7   idea came from, right?

   8            A.   I just -- as far as I know, you
   9   know, we've always called about different
  10   things, so --

  11            Q.   So you call physicians' offices on
  12   other issues in the medical unit?

  13            A.   Yes.

  14            Q.   Can you look back at Exhibit 7,
  15   which again is discovery number 1 and number

  16   2?   And you've already stated you recognize

  17   this document, right?

  18            A.   Yes.

  19            Q.   How did you first learn about the

  20   policies in Plaintiff's Exhibit 7?

  21            A.   What do you mean how did I learn?

  22            Q.   When did you first hear about

  23   policy order 63?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 16 of 31




                                                                    42

   1            A.   When I became supervisor over the

   2   medical unit, I believe.
   3            Q.   So you think day one you learned

   4   about it?

   5            A.   Well, I can't say it's day one.          I
   6   am sure it's when someone had called in

   7   questioning it.

   8            Q.   Do you remember who you asked a
   9   question of since you probably didn't know
  10   what to do, right?

  11            A.   I can't say for sure.
  12            Q.   Has anyone told you why this policy

  13   is in place?

  14            A.   Well, it's in place to -- so, you
  15   know, not just everybody can come in and

  16   change the sex on the license.

  17            Q.   Does that happen frequently?

  18            A.   What?    Somebody coming in wanting

  19   the sex changed?       No.   I mean --

  20            Q.   Do you suspect that there's people

  21   that come in to change the sex and they're

  22   fraudulent, they're not actually transgender?

  23            A.   I'm sure there could be.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 17 of 31




                                                                    43

   1            Q.   Do you know of any instances of

   2   that happening?
   3            A.   No.

   4            Q.   So as far as you know that's never

   5   happened?
   6            A.   As far as I know.

   7            Q.   So then do you know why the policy

   8   is in place if it's not really a fear?
   9                 MR. CHYNOWETH:      Object to the form.
  10            Q.   Is that the only reason that the

  11   policy is in place?
  12            A.   (No response.)

  13            Q.   I'll restate.      Is the only reason

  14   the policy is in place is to stop people from
  15   come in and changing the sex fraudulently?

  16            A.   It may not be the only reason, but

  17   I'm not sure.

  18            Q.   Is that the only reason you know

  19   of?

  20            A.   I don't know.

  21            Q.   You don't know if that's the only

  22   reason you know of?

  23            A.   I don't know where you're going.

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 18 of 31




                                                                    45

   1   where to go with this.         Okay.   I didn't start

   2   taking all the responsibilities right off when
   3   I was supervisor because I had another unit

   4   also.     So I'm sure if I got a letter I went to

   5   her and asked her about it.
   6             Q.   So as best as you can recall Diane

   7   might explain what the letter means?

   8             A.   That would have been who I would
   9   have gone to if I --
  10             Q.   Did you ever receive any written

  11   guidance outside of what's in the policy?
  12             A.   No.

  13             Q.   Have you ever given any verbal

  14   guidance about the policy?
  15             A.   Yes.

  16             Q.   What was it?

  17             A.   Well, applicants take letters into

  18   the driver's license offices, and then they'll

  19   call me.       And they'll usually fax the letter

  20   over to me so I can read it to guide them if

  21   it has the correct information on it to change

  22   the sex on the license.

  23             Q.   But do you give any verbal guidance

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 19 of 31




                                                                    53

   1             A.   And then got a letter from another

   2   doctor for the same person stating that the --
   3   they had a surgical procedure.

   4             Q.   What's wrong with that?

   5             A.   It did not say they had the
   6   complete surgery, which the doctor stated in

   7   the other letter that they had, that he had

   8   just examined them.
   9             Q.   It sounds like you know what
  10   complete surgery is, right?

  11             A.   Well, the complete surgery would
  12   have to be having all your -- the top part,

  13   bottom part done surgical to make you a female

  14   or a male.
  15             Q.   Who told you that?

  16             A.   I mean, nobody told me that.

  17             Q.   So you came up with that?

  18                  MR. CHYNOWETH:     Object to the form.

  19             A.   Well, I don't see how a person

  20   could be a -- I mean -- let me think which

  21   way -- I mean, if you -- how can you change

  22   your sex if you don't have the top and bottom

  23   done?     That's what we mean by completed

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 20 of 31




                                                                    54

   1   surgery.

   2             Q.   But you're not a physician, right?
   3             A.   No, I'm not.

   4             Q.   So where are you getting this

   5   from?     Correct me if I'm wrong.        It sounds
   6   like it's coming from you, right?

   7             A.   Yes, I said that.

   8             Q.   So you think the policy should be a
   9   little bit more rigorous and doctors should --
  10   it should require that doctors' notes have

  11   under penalty of perjury, right?
  12             A.   Well, to make sure it that is from

  13   a doctor, yes, what is in it is true.

  14             Q.   And you think that some physicians
  15   are not telling the truth; is that right?

  16             A.   I think there could be some that

  17   don't.

  18             Q.   Do you have --

  19             A.   Or we could get forged letters.

  20             Q.   Couldn't someone forge a letter and

  21   still put penalty of perjury on there?

  22             A.   It would be notarized and

  23   everything.

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 21 of 31




                                                                    59

   1             A.   No.

   2             Q.   Does it matter what that state's
   3   policy for changing the sex designation on the

   4   birth certificate is?

   5             A.   Not as long as we have an amended
   6   birth certificate.

   7             Q.   So even if another state does not

   8   force its citizens to have genital surgery
   9   you'll still accept that amended birth
  10   certificate; is that right?

  11                  MR. CHYNOWETH:     Object to the form.
  12             A.   Yes.

  13             Q.   I'll repeat it in another way

  14   also.     If another state does not require
  15   surgery, then you'll still accept that birth

  16   certificate, right?

  17             A.   If it's an amended birth

  18   certificate, yes.

  19             Q.   Then do you know why Alabama

  20   insists that genitals match the license for

  21   the driver?

  22                  MR. CHYNOWETH:     Object to form.

  23             A.   I mean, that's our policy.

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 22 of 31




                                                                    61

   1             Q.   Does it matter what country they

   2   were born in?
   3             A.   No.

   4             Q.   Does it matter what the country's

   5   policy for changing the sex designation on the
   6   birth certificate is?

   7             A.   No.

   8             Q.   And under policy order 63 a person
   9   may have the sex designation changed on their
  10   license with a letter from a physician who

  11   performed gender reassignment surgery; is that
  12   correct?

  13             A.   Yes.

  14             Q.   What happens if the physician has
  15   retired, died, or otherwise becomes

  16   unavailable?

  17             A.   I've never had that happen, so --

  18             Q.   What would you do if that were to

  19   occur?

  20             A.   I would probably ask for guidance.

  21             Q.   From whom would you ask guidance

  22   from?

  23             A.   I would probably have to go up my

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 23 of 31




                                                                    66

   1   because you would have to have the top done.

   2             Q.   So are you saying that if you were
   3   to have what some -- some are all bottom

   4   surgery, but if you don't have top then it

   5   doesn't work under the policy, they would be
   6   denied?

   7             A.   It says complete surgery.        So it

   8   has to be irreversible completed surgery.
   9             Q.   I still don't know what that means,
  10   what complete surgery means.

  11                  MR. CHYNOWETH:     Object to the form.
  12             Q.   You don't have a definition of

  13   complete surgery, do you?         Let me retract

  14   that.     Do you have a definition of complete
  15   surgery?

  16             A.   Do I have anything written out that

  17   states what complete surgery is; is that what

  18   you're asking?        No, I don't.

  19             Q.   Yes.    Do you have any verbal

  20   guidance as to what complete surgery is?

  21             A.   Complete surgery would be having,

  22   like I said, top and bottom both done.

  23                  MR. BOONE:     Okay.   If we could take

               Baker Realtime Worldwide Court Reporting & Video
                            www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 24 of 31




                                                                    67

   1   a short break.

   2                 (Break taken.)
   3

   4            Q.   Someone could be assigned male at

   5   birth but she is a transgender woman and
   6   begins taking hormones and develops breasts.

   7   She then has bottom surgery.          Would she be

   8   able to have the sex changed on her license?
   9            A.   If we get a letter from the doctor
  10   stating she's had the complete irreversible

  11   surgery, yes.
  12            Q.   But what if it just states the

  13   bottom surgery procedures and not anything

  14   about top surgery because it wasn't necessary,
  15   would she be approved?

  16            A.   No.   Our policy says completed

  17   surgery.      So if the doctor would state that it

  18   was irreversible surgery, then it would be.

  19            Q.   So would top surgery not be

  20   necessary for that woman?

  21            A.   I mean, I'm not a doctor, so --

  22            Q.   But you are --

  23            A.   What we require is a letter from

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 25 of 31




                                                                    79

   1   person physically present in Alabama has an

   2   ID?
   3            A.   I'm sure that's possible.

   4            Q.   Would you agree some people carry

   5   ID that is not their own?
   6            A.   I'm sure that could happen.

   7            Q.   Would you agree that not every

   8   person physically present in Alabama was born
   9   in Alabama?
  10            A.   Yes, I'm sure there's people that

  11   weren't born here that's in Alabama.
  12            Q.   Would you agree that not every

  13   person physically present in Alabama was born

  14   in the United States?
  15            A.   Yes.

  16            Q.   Would you agree that it's possible

  17   some transgender people have changed the sex

  18   designation on their Alabama driver's license

  19   without having surgery?

  20            A.   Not without a letter or amended

  21   birth certificate.

  22            Q.   I'll ask again.      Would you agree

  23   that it is possible some transgender people

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 26 of 31




                                                                    80

   1   have changed the sex designation on their

   2   Alabama driver's license without having
   3   surgery if, for example, they were born in a

   4   state that permitted amendments to the birth

   5   certificates without proof of surgery?
   6            A.   Yes, if they --

   7            Q.   Can you say that again?

   8            A.   Yes, if they gave us an amended
   9   birth certificate.
  10            Q.   I'm going to show you some

  11   documents.
  12                 (Plaintiff's Exhibit Number 24 was

  13                 marked for identification.         A copy

  14                 is attached.)
  15            Q.   This is marked as Plaintiff's

  16   Exhibit 24.      The discovery number is 208.

  17   Could you please describe this document?

  18            A.   It's a letter stating that this

  19   doctor had performed reassignment surgery,

  20   successfully completed and in is compliance

  21   with the World Professional Association for

  22   Transgender Health.

  23            Q.   Do you recognize this document?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 27 of 31




                                                                    91

   1            Q.   And why didn't you approve this?

   2            A.   Because the doctor did not perform
   3   the surgery.      He just examined.

   4            Q.   So once you saw -- tell me when you

   5   knew that this wasn't the surgeon from your
   6   perspective.

   7            A.   I have completed a physical

   8   examination of her subsequent to these
   9   procedures.
  10            Q.   Did you think the letter was

  11   fraudulent?
  12            A.   I didn't know if it was or not, but

  13   it did not meet our policy.          It was not from

  14   the surgeon.
  15            Q.   Do you see where it says in the

  16   third paragraph Destiny Clark has undergone

  17   medical and psychological testing, receiving

  18   ongoing hormone replacement therapy, and was

  19   referred for and received surgical procedures

  20   to irreversibly correct her anatomy to match

  21   her gender?

  22            A.   Yes.

  23            Q.   That isn't enough for there to be a

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 28 of 31




                                                                    94

   1   surgeon?

   2            A.   Because this letter states all
   3   these procedures have been done, and he just

   4   put I performed a surgical procedure.            He did

   5   not say he did a complete surgery or a
   6   complete irreversible surgery.          It just said a

   7   surgical procedure.

   8            Q.   What if a wasn't there?
   9            A.   It still doesn't say that he did
  10   the complete surgery or it was irreversible.

  11            Q.   We have previous documents that
  12   don't state the word complete and

  13   irreversible, correct?

  14            A.   Correct.
  15            Q.   And they were approved, right?

  16            A.   They stated irreversible or

  17   complete, I think.        There may have been one

  18   that didn't.      I don't remember.

  19            Q.   Let's look on this one.        So on

  20   Plaintiff's Exhibit 28 does it say the word

  21   complete or irreversible on that document?

  22            A.   No.

  23            Q.   So why --

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 29 of 31




                                                                     95

   1            A.   This one doesn't.

   2            Q.   So why wasn't this document
   3   approved, which is Plaintiff's Exhibit 30?

   4            A.   Because it says has been living as

   5   a transgender female -- having been living as
   6   a transgender female has previously been to my

   7   practice for evaluation prior to gender

   8   transformation surgery.         Then it says I
   9   performed a surgical procedure related to
  10   gender transformation.

  11            Q.   So is one surgical procedure never
  12   enough according to ALEA's policy 63?

  13            A.   It should be completed surgery.

  14            Q.   Although that didn't matter before,
  15   right?

  16            A.   Well, this doesn't say they did the

  17   surgery for gender reassignment surgery.             It

  18   just says he performed a surgical procedure

  19   related to.

  20            Q.   Do you remember your phone call

  21   with the doctor's office concerning

  22   Plaintiff's Exhibit 30?

  23            A.   That's what I've got in my hand.            I

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 30 of 31




                                                                   127

   1   driver's license -- I mean, your birth

   2   certificate.
   3            Q.   Do you have to have a birth

   4   certificate to get an Alabama driver's

   5   license?
   6            A.   Yes, I believe so.       I don't work in

   7   the exam office.       But, yes, I believe you do

   8   have to.
   9            Q.   Now, I know from personal
  10   experience that a passport can be also

  11   considered a primary document like a birth
  12   certificate.      Does that sound right to you?

  13            A.   Yes.

  14            Q.   So you could use a passport in lieu
  15   of a birth certificate, correct?

  16            A.   I believe so.

  17            Q.   What do you know about the medical

  18   advisory board?

  19            A.   It's a group of doctors that we

  20   have on a board that we contact if we need

  21   assistance or guidance.

  22            Q.   Have you ever contacted any of the

  23   doctors?

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
Case 2:18-cv-00091-MHT-SMD Document 52-2 Filed 02/08/19 Page 31 of 31




                                                                   129

   1            Q.   -- regarding any of the

   2   applications under policy order 63?
   3            A.   No.

   4            Q.   You said no, right?

   5            A.   Yes.
   6            Q.   I just wanted to -- has anyone in

   7   the medical unit ever called the medical

   8   advisory board to consult about policy order
   9   63?
  10            A.   No.

  11            Q.   Do you know if the medical advisory
  12   board was involved with crafting policy order

  13   63?

  14            A.   I don't believe so.
  15            Q.   Do you know why not?

  16            A.   They're mostly for driver's

  17   license, for the medical standards for

  18   driver's licensing.        It's more of the medical

  19   of like endo, cardio, things we follow people

  20   for that have conditions that might be

  21   dangerous when they're driving.

  22            Q.   So you wouldn't contact them about

  23   any of the different types of operations --

              Baker Realtime Worldwide Court Reporting & Video
                           www.BakerRealtime.com
